Case: 18-40875      Document: 00514956700         Page: 1    Date Filed: 05/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                    No. 18-40875                             May 14, 2019
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO LOPEZ GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-183-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Arturo Lopez Garcia appeals the 36-month, above-guidelines sentence
imposed following his guilty plea conviction of illegal reentry after deportation.
He argues that the sentence is substantively unreasonable because the district
court gave too much weight to the 18 U.S.C. § 3553(a) sentencing factors of
deterrence and protection of the public.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40875     Document: 00514956700      Page: 2    Date Filed: 05/14/2019


                                  No. 18-40875

      When     reviewing     a   non-guidelines     sentence     for   substantive
reasonableness, we “consider the totality of the circumstances, including the
extent of any variance from the Guidelines range, to determine whether, as a
matter of substance, the sentencing factors in section 3553(a) support the
sentence.” United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012)
(internal quotation marks and citations omitted). We “give due deference to
the district court’s decision that the § 3553(a) factors, on a whole, justify the
extent of the variance.” Id. at 401 (internal quotation marks and citation
omitted).
      Here, the district court made an individualized assessment and
concluded that the 18-to-24-month guidelines range did not adequately take
into account the § 3553(a) factors. See Gall v. United States, 552 U.S. 38, 50
(2007). In imposing the above-guidelines sentence, the district court expressly
stated that it had considered various § 3553(a) sentencing factors and made
specific reference to Lopez Garcia’s criminal history, the fact that he reentered
the United States less than one year after having been removed, and the fact
that he was a registered sex offender. Additionally, in addressing the extent
of the variance, the district court noted that this was Lopez Garcia’s first illegal
reentry conviction, that Lopez Garcia had made some attempts to change his
problems with alcoholism, and that it had considered defense counsel’s
arguments and the materials submitted in mitigation of sentencing.
      Lopez Garcia’s argument amounts to a disagreement with the district
court’s weighing of the sentencing factors, which “is not a sufficient ground for
reversal.” United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). He has
not shown the district court failed to consider any significant factors, gave
undue weight to any improper factor, or clearly erred in balancing the
sentencing factors. See United States v. Smith, 440 F.3d 704, 708 (5th Cir.



                                         2
    Case: 18-40875    Document: 00514956700    Page: 3   Date Filed: 05/14/2019


                                No. 18-40875

2006). Further, the extent of the variance in this case was within the range of
other variances affirmed by this court. See United States v. McElwee, 646 F.3d
328, 344-45 (5th Cir. 2011); United States v. Brantley, 537 F.3d 347, 348-50
(5th Cir. 2008).   Lopez Garcia’s case does not warrant a different result,
especially given the significant deference owed to the district court’s
consideration of the § 3553(a) factors. See Gall, 552 U.S. at 51; Gerezano-
Rosales, 692 F.3d at 400-01.
      The judgment of the district court is AFFIRMED.




                                      3